Title: To Thomas Jefferson from John McPherrin, 5 October 1805
From: McPherrin, John,McMillan, John
To: Jefferson, Thomas


                  
                     Pittsburgh Octr. 5th. 1805
                  
                  The Memorial and representation of the Western Missionary Society, composed of the Synod of Pittsburgh respectfully shewith
                  That your Memorialists have for several years past been engaged in devising and endeavouring to prosecute some measures to promote the knowledge of letters and of the gospel of our Lord amongst our neighbouring Indians, particularly of the Wyandot Nation; to this end have at different times sent out Missionaries to instruct them in the doctrines of the gospel, and have been entrusted by them with several of their children to give them education whom we still have under our care. In the course of the last summer, three different Ministers of the gospel have been employed as missionaries amongst them for the space of two months each in succession; by whose reports it appears that they have been received and treated by the Indians in the most friendly manner; that there is an encreasing desire amongst the Indians to enjoy, and disposition to attend to the gospel, that they are also much reformed as to their manner of conduct and living; and appear to have more of a sense of the necessity of obtaining the knowledge of letters, of agriculture and of other useful arts, as well as of the gospel. They have therefore applied to us to send them a Minister of the gospel to reside with them to instruct them in religion, and a Schoolmaster to teach their children to read and write, and also some others with them, to assist & instruct them, the Indians, in cultivating their Land, whom they wish to settle on the reserve Land at the lower Sandusky Rapids, where they will not be disturbed.
                  They have therefore in order to prepare the way and carry their desires into effect, petitioned the President to grant the said reserve Land for said purpose; and have by our Missionary requested us to unite with them in said petition 
                  Your Memorialist would therefore state to you that they are informed by their Missionaries that the Indians have had their fears alarmed by some intimations that certain persons whom they conceive to be inimical to their best interests, are desireous of purchasing and settling on said Land, which hath excited them to petition for it. We are of opinion, if you in your wisdom shall think proper to grant the Land agreeably to their request, that by a due care in improving and cultivating the same, its productions will go far toward the support of a Minister, School master, and also the pupils, whom we intend, if Government favour our design, to take under our care, to board, clothe and instruct, as we do not expect a school can be instituted and pupils instructed remaining at home with their own people.
                  We would also inform you that provided the way shall be thus opened, and a permit granted, we have resolved as early as possible to send forward to Sandusky a Minister of the gospel, and a School-Master who shall be approved as persons well qualified to fill these important stations, accompanied with such labourers and mechanics of good character as shall be thought necessary.
                  We expect that the well disposed Indians will then collect, settle, and cultivate their Land, on this River convenient to this place, and gradually come into the customs and habits of civilized life.
                  Whereas the Indians at this place have their Town and improvements on the part of the Land referred to, which is situate on the east side of the River, we Join with them in petitioning that the title to said eastern part thereof may be relinquished to these Indians as they will not choose to make improvements for permanent residence thereon without a title. And that the part lying on the west side of the River be granted in trust, and that the title thereto be made unto the Trustees of the General Assembly of the Presbyterian Church in America (under the auspices of which Assembly, this Society have conducted Missionary business) for the express purposes above stated. Altho this be not the express words of the Indian Petitioners; yet we and our Missionary to whom they expressed their wishes, believe that it is agreeable to their design, which is that this Land may be thus ceded for the accommodation, and support of teachers residing amongst them. We also pray that a permit be granted us by the proper authority to send out such approved Missionaries—
                  As these Indians have also expressed it as their earnest desire that Elisabeth Whitaker have a grant of one mile square of Land which they have given to her, ratified and confirmed to her and her heirs. We heartily unite with them in this request, inasmuch as Mr. Whitaker’s family have manifested themselves engaged to have the civilization and enlightening of these heathens promoted, and have in a very friendly manner entertained and treated all our Missionaries, whom we have sent to this place; their friendship and hospitality have been very beneficial and subservient to the objects of the Mission.
                  When we consider the importance of the objects proposed & the flattering prospects which are now afforded us, that if the most proper measures are adopted and pursued; advantages of very great consequence may be obtained for this, hitherto benighted and unhappy, people. We earnestly hope and desire that you will grant these petitions, and any thing farther that you in your wisdom shall judge to be subservient to aid and promote the benevolent design.   And your Memorialists shall pray
                  Signed by order of the society
                  
                     John McPherrin Modr.
                     John McMillan Clk.
                  
               